Per Curiam.
The relator, appearing pro se, files what he designates as a verified petition for writ of certiorari, in which he names the State of Indiana as the sole respondent. We have examined the petition and so far as we can determine, it seems to be a petition for writ of mandate to compel certain action by the Allen Circuit Court.
*34The relief sought, therefore, relates to a proceeding in an inferior court, but since it wholly fails to comply with the requirements of Rule 2-35, the issuance of the writ must be denied.
So ordered.
Note.—Reported in 101 N. E. 2d 272.